July 24, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            FARABI, INC., Appellant

NO. 14-13-00443-CV                       V.

                     HARRIS COUNTY, TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the final judgment signed May 8, 2013,
incorporating the partial summary judgment granted in favor of appellee Harris
County, Texas, signed June 6, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant Farabi, Inc. to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.